DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 
The information disclosure statements (IDS) submitted on 03/01/2021 and on 03/31/2021 were filed after the mailing date of the application on 02/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 9 “the protrusion having a concave surface” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Elections/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, claims 1-9 and 14-16, drawn to “A modular cosmetic case”, classified in A45D 33/22.
Group II. Claims 10-13, drawn to “A modular case for pasty products”, classified in 
A45D33/008.

The inventions are independent or distinct, each from the other because:
Inventions Groups I and II are directed to related distinct product. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions of Group I, as claimed, are distinct because “a cover having a first lateral side and a second lateral side, the first lateral side of 3the cover having a plurality of protuberances,” is distinct subject matter than a “a cover having on a first lateral side a plurality of longitudinal protuberances 6corresponding to the protrusion, and on a second lateral side opposite the first a central 7perforation corresponding to the at least a vertical element of the base”. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

The inventions require a different field of search (for example searching multiple classes/subclasses and electronic resources or employing different search queries).

During a telephone conversation with Cassell, Nathan on 04/25/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9 and 14-16.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 10-13 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet inaccordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). .



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out
and distinctly claiming the subject matter which the inventor or a joint inventor regards as the
invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 positively recites the term “on the longitudinal slots” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. 

Claim 9 positively recites the term “the concave surface of the longitudinal slot of the housing” and “the concave surface of the longitudinal slot of the base” in lines 11 and 13 respectively. There is insufficient antecedent basis for these limitations in the claim. It is believed this language includes errors and it may have been Applicant’s intention to state that the longitudinal slot has the concave surface, not the protrusion, as supported by the original disclosure and claims.  (Figure 2A, page 3). 


Claim 9 recites the phrases in the limitation “each of the plurality of protuberances of the first lateral side of the cover has a convex surface” and “each of the plurality of protuberances of the first lateral side of the 5housing has a convex surface” indicates a structure different to the one shown in the drawings and explained in the specifications; where the plurality of protuberances of the first lateral side of the cover has a concave surface and the plurality of protuberances of the first lateral side of the housing has a concave surface (Figure 2A, page 4). Therefore, the claim is considered indefinite.   

Claim 9 recites the limitation “the protrusion having a concave surface” indicates a structure different to the one shown in the drawings and explained in the specifications; where a protrusion on a 7longitudinal slot has a convex surface (Figure 2A, page 4).   

Claim 14 recites the limitation “The modular case for pasty products according to claim 1”, this preamble does not match that of the claim from which it depends. It is unclear if further structure is attempting to be added or not. Therefore, the claim is considered indefinite.

Claim 15 recites the limitation “The modular case for pasty products according to claim 1”, this preamble does not match that of the claim from which it depends. It is unclear if further structure is attempting to be added or not. Therefore, the claim is considered indefinite.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. [ the phrase in the limitation “each of the plurality of longitudinal protuberances has a convex surface.” indicates a structure different to the one shown in the drawings and explained in the specifications; where the plurality of protuberances of the first lateral side of the cover and of the first lateral side of the housing have a concave surface. Therefore, the claim is considered indefinite.]  
Claim 16 recites the limitation “The modular case for pasty products according to claim 1”, this preamble does not match that of the claim from which it depends. It is unclear if further structure is attempting to be added or not. Therefore, the claim is considered indefinite.

Claim 16 is positively claiming the 2central perforations. There is no positive recitation of the 2central perforations in claim 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US9375071B1), hereafter, Wang.  

Regarding claim 1, Wang teaches “A modular cosmetic case” (Figure 12A). The Examiner is relying on the rectangular shape of the embodiment illustrated at Figure 12A, which has a hinge mechanism not shown in figure 12A, but present in the other figures (Col 4, lines 50-62) . Also, Wang teaches “a cover (16) having a first lateral side and a second lateral side, the first lateral side of the cover having a plurality of protuberances”, since each arm of the part 48 forms two protuberances. Additionally, Wang teaches “a housing (14) having a first lateral side and a second lateral side, the first lateral side of the housing having a plurality of protuberances (each arm of member 38) and a plurality of slits (upper part of members 34); and a base (12) having a first lateral side and a second lateral side, the first lateral side of the base having a plurality of slits (upper part of member 24), wherein the plurality protuberances of the cover respectively engage the plurality of slits of the housing, and wherein the plurality of protuberances of the housing respectively engage the plurality of slits of the base”. Wang discloses the limitations as set forth in the claim, since Wang teaches all the necessary structures to reject the claim. (Please see Examiner Figure 1 of Wang Figure 9, Examiner Figure 2 of 
    PNG
    media_image1.png
    416
    1083
    media_image1.png
    Greyscale
Wang Figures 7 and 8, and Wang Figure 9, members 16, 14, 12, 48 and 38; col 4 lines 13-30). 

    PNG
    media_image2.png
    600
    1131
    media_image2.png
    Greyscale
[AltContent: textbox (Figure 1. Examiner Figure 1 of Wang Figure 9)]
[AltContent: textbox (Figure 2. Examiner Figure 2 of Wang Figures 7 and 8)]

    PNG
    media_image3.png
    617
    1250
    media_image3.png
    Greyscale
Regarding claim 6, Wang teaches “the housing (14) comprises a plurality of posts, and the plurality of slits of the housing (14) are defined at least in part by the plurality of posts of the housing, and wherein the base (12) comprises a plurality of posts, and the plurality of slits of the base are defined at least in part by the plurality of posts of the base (12)”. Wang teaches the limitations as set forth in the claim, since Wang discloses the claimed structures in figure 7. (Please see Examiner Figure 3 of Wang Figure 7). 









[AltContent: textbox (Figure 3. Examiner Figure 3 of Wang Figure 7)]

Regarding claim 15, Wang teaches “wherein each of the plurality of longitudinal protuberances has a convex surface” (Please see Examiner Figure 4 of Wang Figure 7 and 8). 

    PNG
    media_image4.png
    339
    536
    media_image4.png
    Greyscale









[AltContent: textbox (Figure 4. Examiner Figure 4 of Wang Figure 7 and 8)]
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C.
103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Murofushi et al. (US 4967924 A), hereafter, Murofushi; in an alternative interpretation of the claims as described below. 

Regarding claim 1, Wang teaches “A modular cosmetic case” (Figure 12A). The Examiner is relying on the rectangular shape of the embodiment illustrated at Figure 12A, which has a hinge mechanism not shown in figure 12A, but present in the other figures (Col 4, lines 50-62). Also, Wang teaches “a cover (16) having a first lateral side and a second lateral side (Examiner Figure 1 of Wang Figure 9), the first lateral side of the cover having a plurality of protuberances”, since each arm of the part 48 forms two protuberances. Additionally, Wang teaches “a housing (14) having a first lateral side and a second lateral side (Examiner Figure 1 of Wang Figure 9), the first lateral side of the housing (14) having a plurality of protuberances (each arm of member 38). Moreover, Wang discloses “a base (12) having a first lateral side and a second lateral side” (Examiner Figure 1 of Wang Figure 9 and Examiner Figure 2 of Wang Figure 7 and 8). However, Wang fails to disclose “the housing having a plurality of slits. Wang, also, fails to disclose “the first lateral side of the base having a plurality of slits”


    PNG
    media_image5.png
    550
    727
    media_image5.png
    Greyscale
On the other hand, Murofushi teaches the housing (3) “having a plurality of slits”.  Also, Murofushi teaches “wherein the plurality protuberances of the cover (2) respectively engage the plurality of slits of the housing (3)” (Figure 2, members 2 and 3 and Examiner Figure 1 of Murofushi Figure 2). 









[AltContent: textbox (Figure 5. Examiner Figure 1 of Murofushi Figure 2)]

Therefore, Wang/Murofushi discloses the housing (Wang Figure 7, member 14) “having a plurality of slits” (Examiner Figure 1 of Murofushi Figure 2)  and “wherein the plurality protuberances of the cover (Wang Figure 7, each arm of member 48) respectively engage the plurality of slits of the housing (Wang Figure 7, member 14), and wherein the plurality of protuberances (Wang Figure 7, each arm of member 38) of the housing respectively engage the plurality of slits of the base (Wang Figure 7, member 12)” (Examiner Figure 1 of Murofushi Figure 2 and Wang Figure 9). 

Wang and Murofushi are considered to be analogous to the claimed invention because Wang is in the same field of modular cosmetics as the immediate application and Murofushi discloses a hinge structure similar to the one claimed in the limitations. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Murofushi to create a modular cosmetic case with multiple sets of hinges, as such modification would provide improved lateral rigidity to the hinge and merely involve a duplication of known parts of a device, which has been held to be within the skill of the ordinary artisan (see MPEP 2144.04). It is understood that the resultant device would comprise multiple slits as shown in Examiner Figure 1 of Murofushi Figure 2 and a longitudinal slot as shown in Examiner Figure 2 of Wang Figure 7 and 8. 

Regarding Claim 2, Wang/Murofushi teaches “the first lateral side of the housing (14) comprises a longitudinal slot (bottom part of member 34) and a protrusion (58) on the longitudinal slot, wherein the first lateral side of the base comprises a longitudinal slot (bottom part of member 24) and a protrusion (56) on the longitudinal slot, wherein the plurality of protuberances (each arm of the part 48) of the first lateral side of the cover engage the protrusion (58) of the first lateral side of the housing, and wherein the plurality of protuberances (each arm of the part 38) of the first lateral side of the housing engage the protrusion (56) of the first lateral side of the base” (Examiner Figure 2 of Wang Figure 7 and 8) and (Figures 7 and 9, members 34, 58, 24, and 56; col 4, lines 12-19). 

As per claim 3, Wang/Murofushi discloses “The modular cosmetic case of claim 2 (Please see above rejection), wherein each of the plurality of protuberances of the first lateral side of the cover (16) has a concave surface, wherein the protrusion of the first lateral side of the housing (14) has a convex surface, and wherein the concave surfaces of each of the plurality of protuberances of the first lateral side of the cover (16) engage the convex surface of the protrusion of the first lateral side of the housing (14)”. Wang/Murofushi discloses the limitations as set forth in the claim, since Wang Figures 7 and 8 show the concave surfaces of the protuberances and the convex surfaces of the protrusions (Examiner Figure 4 of Wang Figures 7 and 8) and (Wang Figure 8). Additionally, Wang discloses the engaging mechanism between the cover, and the housing (Figure 9; col 4)

As per claim 4, Wang/Murofushi teaches “each of the plurality of protuberances of the first lateral side of the housing (14) has a concave surface, wherein the protrusion of the first lateral side of the base (12) has a convex surface, and wherein the concave surfaces of each of the plurality of protuberances of the first lateral side of the housing (14) engage the convex surface of the protrusion of the first lateral side of the base (12)” (Examiner Figure 4 of Wang Figures 7 and 8). Wang/Murofushi, also, discloses the limitations as set forth in the claim, since Figures 7 and 8 show the concave surfaces of the protuberances and the convex surfaces of the protrusions (Examiner Figure 4 of Wang Figures 7 and 8) and (Wang Figure 8). Additionally, Wang/Murofushi discloses the engaging mechanism between the housing, and the base (Wang Figure 9; col 4).

As per claim 5, Wang/Murofushi teaches “each of the plurality of protuberances of the first lateral side of the cover (16) has a concave surface, wherein each of the plurality of protuberances of the first lateral side of the housing (14) has a concave surface, wherein the protrusion of the first lateral side of the housing (14) has a convex surface, wherein the protrusion of the first lateral side of the base (12) has a convex surface, wherein the concave surfaces of each of the plurality of protuberances of the first lateral side of the cover (16) engage the convex surface of the protrusion of the first lateral side of the housing (14), and wherein the concave surfaces of each of the plurality of protuberances of the first lateral side of the housing (14) engage the convex surface of the protrusion of the first lateral side of the base (12)” (Examiner Figure 2 of Wang Figures 7 and 8, Examiner Figure 4 of Wang Figures 7 and 8). Wang, also, discloses the limitations as set forth in the claim, since Figures 7 and 8 show the concave surfaces of the protuberances and the convex surfaces of the protrusions (Examiner Figure 4 of Wang Figures 7 and 8) and (Wang Figure 8). Additionally, Wang/Murofushi discloses the engaging mechanism between the cover, the housing and the base (Wang Figure 9; col 4).

Regarding claim 6, Wang/Murofushi teaches “the housing (Wang Figure 7, member 14)” and “the base (Wang Figure 7, member 12), comprises a plurality of posts (Murofushi Figure 2, member 4), and the plurality of slits of the housing are defined at least in part by the plurality of posts of the housing (Examiner Figure 1 of Murofushi Figure 2). Therefore, by incorporating the teachings of Murofushi to modify the hinge mechanism of Wang, Wang/Murofushi discloses the limitations of claim 6 as claimed, including: “4wherein the base (Wang Figure 7, member 12) comprises a plurality of posts (Murofushi, Figure 2, member 4), and the plurality of slits (Examiner Figure 1 of Murofushi Figure 2) of the 5base (Wang Figure7, member 12) are defined at least in part by the plurality of posts of the base”. 

As per claim 7, Wang/Murofushi teaches “the first lateral side of the housing (14) comprises a protrusion (58) on a longitudinal slot (bottom part of member 34), the protrusion (58) defining a central longitudinal axis, wherein the first lateral side of the base (12) comprises a protrusion (56) on the longitudinal slot (bottom part of member 24), the protrusion (56) defining a central longitudinal axis, wherein the central longitudinal axis of the protrusion (58) of the housing (14) and the central longitudinal axis of the base (12) are in vertical alignment when the housing (14) and the base (12) are in a closed configuration, and wherein the central longitudinal axis of the protrusion (58) of the housing and the central longitudinal axis of the base (12) are not in vertical alignment when the housing and the base are in an open configuration”. Wang/Murofushi discloses the limitations as claimed, since Wang Figures 8 and 9 show the necessary structures to support the rejection are present. Also, Figure 10 shows that in any of Wang’s disclosed embodiments there will not be a vertical alignment between the 
    PNG
    media_image6.png
    516
    1133
    media_image6.png
    Greyscale
housing and the base when in open configuration. (Please see Examiners Figure 5 of Wang Figures 8, 9, and 10)
[AltContent: textbox (Figure 6. Examiner Figure 5 of Wang Figure 7, 8 and 10)]

Regarding Claim 8, Wang/Murofushi teaches “the first lateral side of the housing (14) comprises a protrusion (58)  on a 3longitudinal slot (bottom part of member 34), the protrusion defining a central longitudinal axis (Examiner Figure 5 of Wang Figure 8, 9 and 10), 4wherein the first lateral side of the base (12) comprises a protrusion (56) on a longitudinal 5slot (bottom part of member 24), the protrusion defining a central longitudinal axis (Examiner Figure 5 of Wang Figure 8, 9 and 10), 6wherein the cover (16) and the housing (14) rotate relative to one another about the central 7longitudinal axis of the protrusion (58) of the housing (14), and 8wherein the housing (14) and the base (12) rotate relative to one another about the central 9longitudinal axis of the protrusion (56) of the base (12). Wang discloses the limitations as claimed, since Wang Figure 10 shows the necessary structures to allow the rotation as set forth in the limitations. (Please see Examiner Figure 5 of Wang Figure 8, 9, and 10).

Regarding claim 9, Wang/Murofushi teaches, as best understood by the Examiner, “each of the plurality of protuberances (each arm of the part 48) of the first lateral side of the cover 3has a convex surface, 4wherein each of the plurality of protuberances (each arm of the part 38) of the first lateral side of the 5housing has a convex surface (Examiner Figure 4 of Wang Figure 7 and 8 shows that each of the plurality of protuberances of the first lateral side of the cover and housing has a concave surface). Also, Wang/Murofushi discloses “6wherein the first lateral side of the housing comprises a protrusion (58) on a 7longitudinal slot (bottom part of member 34) , the protrusion having a concave surface, 8wherein the first lateral side of the base (12) comprises a protrusion (56) on a longitudinal 9slot (bottom part of member 24), the protrusion having a concave surface” (Examiner Figure 4 of Wang Figure 7 and 8 shows that the first lateral side of both the housing and base comprises a protrusion on a 7longitudinal slot, the protrusion having a convex surface; please see rejection under 112 (b) above). Additionally, Wang/Murofushi discloses “10wherein each of the convex surfaces of the plurality of protuberances of the cover 11engages the concave surface of the longitudinal slot of the housing, and 12wherein each of the convex surface of the plurality of protuberances of the housing engages the concave surface of the longitudinal slot of the base” (Examiner Figure 4 of Wang Figure 7 and 8 shows each of the concave surfaces of the plurality of protuberances of the cover 11engages the convex surface of the protrusion on the longitudinal slot of the housing, and 12wherein each of the concave surface of the plurality of protuberances of the housing engages the convex surface of the protrusion on the longitudinal slot of the base). (Please see Figure 9 and Examiner Figure 4 of Wang Figure 7 and 8. Also, please see the above 112(b) rejections of claim 9).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang/Murofushi as evidenced by Cuemath (An international online learning platform) [online]. [retrieved 2022-05-19]. Retrieved from the Internet: <https://www.cuemath.com/geometry/concave-shapes-functions/#definition:concave/>.

Regarding Claim 14, Wang/Murofushi teaches “the longitudinal slot (bottom part of member 34)” and/or (bottom part of member 24) “has a concave surface”. Wang discloses the structures as set forth in the limitations. (Please see Examiner Figure 6 of Wang Figures 7). The Examiner further notes that a concave surface is any surface that opens inwards, as defined Cuemath. (Please see MPEP 2144.03 Reliance of Common Knowledge in the Art). 

    PNG
    media_image7.png
    245
    644
    media_image7.png
    Greyscale






[AltContent: textbox (Figure 7. Examiner Figure 1 of Cuemath)]




Claim 16, is rejected under 35 U.S.C. 103 as being unpatentable over Wang/Murofushi in view of Apodaca et al. (US 20150027487 A1), hereafter, Apodaca. 

Regarding Claim 16, Wang teaches “The modular case for pasty products according to claim 1” (Please see the above rejection), but Wang fails to teach “the central perforations have a quadrangular section”. However, Apodaca teaches “the central perforations (202) have a quadrangular section” (Figure 2, member 202, [0023]) 

Wang/Murofushi and Apodaca are considered to be analogous to the claimed invention because they are in the same field of cosmetic containers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang/Murofushi to incorporate the teachings of Apodaca to develop a modular container in which the closing mechanism involve a central perforation with a quadrangular section; in order to introduce a magnet that could be used to securely close the container ([0023]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS MIGUEL RUIZ MARTIN whose telephone number is (571)272-7140. The examiner can normally be reached M-F 8 Am - 5 PM (EST).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571)272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS M RUIZ MARTIN/
Examiner, Art Unit 3772                                                                                                                                                                                         /EDWARD MORAN/Primary Examiner, Art Unit 3772